DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 31st, 2022 has been entered. Claims 1-20 remain pending in the application. New amendment 3-20 has been added to the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 12/30/2021.
Response to Arguments
Applicant's arguments filed 5/31/2022, regarding the 35 USC 102/103 rejections of Claims 1-20 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the previous record of rejection is overcome with the amendments to the claims (Page 8, Para 3), the examiner disagrees, pointing out that the amendments are further rejected by International Publication JP2018187367A by Wingerter (See the detailed description of the rejection of claim 1).
Regarding Applicant’s assertion that a Wingerter fails to disclose a latching block, card pusher assembly, linkage, pushing button, and friction element in the claimed context (Page 10, Para 1), the examiner disagrees, pointing Wingerter does teach these in the claimed context (See the detailed description of the rejection of claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by International Publication JP2018187367A by Wingerter (Here forth “Wingerter”; note that paragraph numbering used below corresponds to the machine translation attached to the present Office Action).
Regarding claim 1, Wingerter discloses: A Sliding Card Holder comprising: 
a card box provided with a receiving cavity; the receiving cavity being divided into a card receiving space (Fig 1, area within card box), and the receiving cavity having an open receiving end (Fig 1, receiving end is opening slot 6), a closed bottom end (Fig 1 and 4, the bottom end is closed), and a longitudinal sidewall extending between the open receiving end and the closed bottom end (Fig 1); 
a card slot (Fig 1, opening slot 6); 
a latching block at the open receiving end (Fig 5, Latching block 52 is at the open receiving end);
a card push assembly disposed at the closed bottom end of the receiving cavity (Fig A and 4, push button 44 is at the bottom closed end); 
a linkage (Fig A, linkage 15) [Not taught: positioned along the longitudinal sidewall] and operatively connecting the card push assembly and the latching block (Fig A and 5, the linkage 15 is operatively connected to the latching block as when element 44 hits locking block 52 the linkage stops moving upwards);
a pushing button on an outside portion of the card box (Fig A, push button 44)  and configured to drive the linkage (Fig A and 5) along the longitudinal sidewall (Fig A, push button is along the longitudinal side wall) and toward the card push assembly (Fig 12, when pushing button 44 is pushed it causes linkage 15 to be released and move upward as shown in Fig A, thereby pushing the cards up and out of the card slot 6) at the closed bottom end (Fig 1 and 5, the bottom is end is closed); 
a pushing button configured to push a card in the card receiving space to stretch out the card (Fig 12, when pushing button 44 is pushed it cases linkage 15 to be released and move upward as shown in Fig 5, thereby pushing and stretching out the cards up and out of the card slot 6); 
an elastic piece (elastic piece 53);
a hook part (Fig 11, elastic piece 53 has a hook part at the end); and
a friction element (Fig A, the end tip of the elastic piece 53 is a friction element) disposed on the elastic piece (elastic piece 53); wherein the friction element and the elastic piece are both clamped, by the hook part (Fig A, latching block 52 is clamps to the elastic piece 53 with the friction element with the hooked part being therebetween; as elastic piece is bound to the hooked part that has the friction element at the end, it is clamping the elastic portion to the friction element), in the card slot, and are pressed and retained by the latching block (Fig 6, Block 52).

    PNG
    media_image1.png
    770
    787
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Figure 6 of Wingerter
Wingerter does not expressly disclose a linkage positioned along the longitudinal sidewall.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a sliding card holder where a linkage is positioned along the longitudinal sidewall, because Applicant has not disclosed why this positioning provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Wingerter’s sliding card holder (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Wingerter’s sliding card holder (details above) to obtain the invention as claimed.
Regarding claim 2, Wingerter discloses: a card holder comprising:
 a foldable support structure for securing a card thereto (Fig A, the hooked foldable friction element portion of 53 can fold/bend to secure the cards within the card holder) and with a metallic body for blocking RFID information reader instruments (Para 32);
a receiving cavity having an open receiving end (Fig 5, opening slot 6 forms an open receiving end), a closed bottom end (Fig 1 and 5), and a longitudinal sidewall extending between the open receiving end and the closed bottom end (Fig A): a latching block at the open receiving end (Fig 5, Latching block 52 is at the open receiving end); a card push assembly (Fig A) disposed at the closed bottom end (Fig A, a portion of the entire card push assembly that includes the linkage that is on the bottom end of card holder); [Not taught: a linkage positioned along the longitudinal sidewall]; and a pushing button near the open receiving end (Fig A, push button 44 is near the open receiving end).
Wingerter does not expressly disclose a linkage positioned along the longitudinal sidewall.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a sliding card holder where a linkage is positioned along the longitudinal sidewall, because Applicant has not disclosed why this positioning provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Wingerter’s sliding card holder (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Wingerter’s sliding card holder (details above) to obtain the invention as claimed.
Regarding claim 3, Wingerter further discloses: further comprising a friction element and an elastic piece disposed in the receiving cavity (Fig A, the elastic piece 53 has a friction element at the tip of the hook. The elastic piece is disposed in the receiving cavity).
Regarding claim 4, Wingerter further discloses: wherein the receiving cavity is divided into a card receiving space (Fig 1, area within card box).
Regarding claim 5, Wingerter further discloses: further comprising a card slot (Fig 1, opening slot 6).
Regarding claim 6, Wingerter further discloses: wherein the linkage is disposed in the card slot (Fig A and 5, the linkage 15 is disposed in the card slot within the card receiving space).
Regarding claim 7, Wingerter further discloses: wherein the pushing button includes a first pushing button configured to drive the linkage that is operatively connected to the card push assembly (Fig A and 5, push button 44 drives linkage 15).
Regarding claim 8, Wingerter further discloses: wherein the pushing button (Fig A, push button 44) includes a second pushing button (Fig A, push button 44 that is attached to a rod 46 whose end pushes the wedge on slide 34 to move the lever is part of the pushing button 44 as it is attached) configured to move a card relative to the receiving cavity (Fig A, the pushing buttons move the linkage 15 that moves the card relative to the receiving cavity).
Regarding claim 9, Wingerter further discloses: further comprising an elastic piece and a friction element having an end including a hook part and being disposed on the elastic piece (Fig A, the elastic piece 53 has a friction element at the end of the hook part attached to the elastic piece).
Regarding claim 10, Wingerter further discloses: wherein the friction element and the elastic piece are clamped by the hook part (Fig A, latching block 52 is clamps to the elastic piece 53 with the friction element with the hooked part being therebetween; as elastic piece is bound to the hooked part that has the friction element at the end, it is clamping the elastic portion to the friction element).
Regarding claim 11, Wingerter further discloses: wherein the latching block configured to clamp the friction element and the elastic piece (Fig A, latching block 52 is clamps to the elastic piece with the friction element).
Regarding claim 12, Wingerter discloses: A sliding card system comprising: a receiving cavity having an open receiving end (Fig 1, area within card box), a closed bottom end (Fig 1 and 5), and a longitudinal sidewall extending between the open receiving end and the closed bottom end (Fig A): a latching block at the open receiving end (Fig A, latching block 52 is at the open receiving end); a card push assembly disposed at the closed bottom end (Fig A and 5, the linkage 15, which is part of the card push assembly, is disposed in the card slot within the card receiving space); [Not taught: a linkage positioned along the longitudinal sidewall]; and a pushing button near the open receiving end (Fig A, push button 44 is near the open receiving end).
Wingerter does not expressly disclose a linkage positioned along the longitudinal sidewall.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a sliding card holder where a linkage is positioned along the longitudinal sidewall, because Applicant has not disclosed why this positioning provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Wingerter’s sliding card holder (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Wingerter’s sliding card holder (details above) to obtain the invention as claimed.
Regarding claim 13, Wingerter further discloses: further comprising a friction element and an elastic piece disposed in the receiving cavity (Fig A, the elastic piece 53 has a friction element at the tip of the hook. The elastic piece is disposed in the receiving cavity).
Regarding claim 14, Wingerter further discloses: wherein the receiving cavity is divided into a card receiving space (Fig 1, area within card box).
Regarding claim 15, Wingerter further discloses: further comprising a card slot (Fig 1, opening slot 6).
Regarding claim 16, Wingerter further discloses: wherein the linkage is disposed in the card slot (Fig A and 5, the linkage 15 is disposed in the card slot within the card receiving space).
Regarding claim 17, Wingerter further discloses: wherein the pushing button includes a first pushing button configured to drive the linkage that is operatively connected to the card push assembly (Fig A and 5, push button 44 drives linkage 15).
Regarding claim 18, Wingerter further discloses: wherein the pushing button includes a second pushing button (Fig A, push button 44 that is attached to a rod 46 whose end pushes the wedge on slide 34 to move the lever is part of the pushing button 44 as it is attached) configured to move a card relative to the receiving cavity (Fig A, the pushing buttons move the linkage 15 that moves the card relative to the receiving cavity).
Regarding claim 19, Wingerter further discloses: further comprising an elastic piece and a friction element having an end including a hook part and being disposed on the elastic piece (Fig A, the elastic piece 53 has a friction element at the end of the hook part attached to the elastic piece).
Regarding claim 20, The slide card system of claim 19, wherein the latching block configured to clamp the friction element and the elastic piece in the receiving cavity by the hook part (Fig A, latching block 52 is clamps to the elastic piece with the friction element with the hooked part being therebetween; as elastic piece is bound to the hooked part that has the friction element at the end, it is clamping the elastic portion to the friction element).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
International Publication WO2017204644 by Van Geer Ren (Fig 2: push button and linkage);
US Publication 20180338593 by Scharnigg (Fig 2: push button and linkage, card slot);
US Patent 10630333 issued to Mossoba (Fig 2a: push button).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733